Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on February 22, 2021, wherein claims 1-8 and 17-20 are currently pending.  Claims 9-16 have been withdrawn pursuant to the Restriction/Election requirement dated 12/22/2020.



Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-8 and 17-20) in the reply filed on February 22, 2021 is acknowledged.








Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/receiving/accessing information/data (where the information and data are well-known abstract information – location, meeting start and end times, meeting place/location, directions, multiple scheduled meetings, longitude/latitude information, etc.,), data analysis and manipulation to determine more data (comparing information, “overlapping” information to analysis by comparing/etc., using mathematical concepts for information determination), and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification). [Note: The claim and the specification are geared towards map/direction/location data to/for a meeting location based on when the meeting is, where (location of) the meeting is, location of the user, etc., (all this data/information is well-known abstract information/data in the practice of scheduling meetings and attending meeting – most people end up in the place of the meeting manually using pictorial maps (or written directions) of buildings or any location (the information can also be given by human to human interaction – drawing of map by hand and giving direction)). The abstract information/data is obtained/received, compared, and manipulated (overlapping, comparing where other (second, third, fourth, etc.,) meetings are and when 
The limitations of generating a visit entry based upon location entries generated by a location sensor of a mobile computing device of a user, wherein the visit entry comprises: a geolocation of a visit of the user represented by the visit entry; a start time of the visit; and an end time of the visit; mapping a meeting entry of an electronic calendar of a user to the visit entry based upon the meeting entry and the visit entry temporally overlapping with one another, wherein the meeting entry comprises a location string, a meeting start time, and a meeting end time, wherein the meeting entry is representative of a meeting attended by the user, wherein the location string comprises text that is descriptive of a location of the meeting; and subsequent to mapping the meeting entry to the visit entry, assigning the geolocation to a second meeting entry in the electronic calendar of the user, wherein the geolocation is assigned to the second meeting entry based upon the second electronic meeting entry comprising the location string, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “computers,” “devices,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“computers,” “devices,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “computers,” “devices,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “computers,” “devices,” “systems,” “processors,” “graphical user interfaces (GUIs)” “storage medium/media”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  It is not enough, however, to merely improve abstract processes by invoking a computer merely as a tool. Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers, computing devices, a familiar network, etc., as a tool (extra-solution and/or post-solution tool) to perform abstract processes (organizing human activities (fundamental economic practices (meetings) See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0061-0066 [general-purpose/generic Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea. The dependent claims also recite obtaining/receiving/accessing information/data (where the information and data are well-known abstract information – location, meeting start and end times, meeting place/location, directions, multiple scheduled meetings, longitude/latitude information, etc.,), data analysis and manipulation to determine more data (comparing information, “overlapping” information to analysis by comparing/etc., using mathematical concepts for information determination), and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data (using the latitude/longitude information, determining scores and thresholds, etc., - see claims 3-4, 6, etc.,).  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; and further geared towards mathematical relationships (as discussed in the claims and the specification).   
The limitations of (claim 2) receiving a location entry generated by the location sensor of the mobile computing device, the location entry indicative of a current location of the mobile computing device; and transmitting an electronic message to the mobile computing device based upon the second meeting entry being assigned the geolocation, the electronic message providing a recommended time that the user is to leave the current location to reach a location of a second meeting represented by the second meeting entry; (claims 3 and 19)  wherein the geolocation is a latitude/longitude coordinate pair, wherein the location entries comprise respective latitude/longitude coordinate pairs, the acts further comprising computing the latitude/longitude coordinate pair based upon the respective latitude/longitude coordinate pairs of the location entries; (claims 4 and 20) wherein the geolocation is a street address, the acts further comprising identifying the street address based upon latitude/longitude coordinate pairs in the location entries generated by the location sensor; (claim 5) clustering the 
Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers, computing devices, a familiar network, etc., as a tool (extra-solution and/or post-solution tool) to perform abstract processes (organizing human activities (fundamental economic practices (meetings) and data organization) and mathematical concepts) involving simple information exchange. Carrying out the abstract processes of organizing human activities and mathematical concepts involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0061-0066 [general-purpose/generic computers and computing components/devices/tools/etc.,]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims require no more than a Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).









  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-8 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dotan-Cohen et al., (US 2018/0005194) (hereinafter Dotan).
As per claim 1, Dotan discloses a computing system comprising: a processor; and memory storing instructions (figs. 1, 6; ¶¶ 0014-0016, 0017-0019, 0083-0089) that, when executed by the processor, cause the processor to perform acts comprising: 
generating a visit entry based upon location entries generated by a location sensor of a mobile computing device of a user, wherein the visit entry comprises: a geolocation of a visit of the user represented by the visit entry; a start time of the visit; and an end time of the visit (¶¶ 0003, 0012 [calendar event…location data…user location pattern…monitoring user activity and sensors associated with users and/or user devices…user location], 0016-0019 [devices and sensors], 0020-0021 [generating calendar event behavior pattern models, generating user location patterns…location pattern generator 260 and additional user signals may be combined together to generate combined insights or features…meetings], 0045 [information related to a visit such as entities related to the visit…information about the visit, or detected activity performed by the user at the 
mapping a meeting entry of an electronic calendar of a user to the visit entry based upon the meeting entry and the visit entry temporally overlapping with one another, wherein the meeting entry comprises a location string, a meeting start time, and a meeting end time, wherein the meeting entry is representative of a meeting attended by the user, wherein the location string comprises text that is descriptive of a location of the meeting (¶¶ 0003, 0012 [calendar event…location data…user location pattern…monitoring user activity and sensors associated with users and/or user devices…user location], 0016-0019 [devices and sensors], 0020-0021 [generating calendar event behavior pattern models, generating user location patterns…location pattern generator 260 and additional user signals may be combined together to generate combined insights or features…meetings], 0045 [information related to a visit such as entities related to the visit…information about the visit, or detected activity performed by the user at the location…time…including…arrival/departure (entry/end and start/end) times or duration of stay (durations are always determined by a start time and end time)…time stamp associated with the visit…information detected by sensor(s)], 0046-0047 [parse the data, in some instances, and identify and extract context features or variables associated with the visit…contextual information associated with a visit…user location pattern generator 260, to determine the location patterns associated with a user.  Features may include contextual information and other details associated with a visit.  By way of example and not limitation, features may include the location (such as the geographic and/or semantic location), time and date, arrival time, departure time, length of stay, previous location(s) visited, next locations visited, sequences or series of locations, day of the week, user activity during the visit, user activity prior to or subsequent to the visit, information about other users associated with the visit], 0050-0060 [mathematical concepts showing “temporal overlapping” – e.g. “Location pattern determiner 
subsequent to mapping the meeting entry to the visit entry, assigning the geolocation to a second meeting entry in the electronic calendar of the user, wherein the geolocation is assigned to the second meeting entry based upon the second electronic meeting entry comprising the location string (¶¶ 0045-0047 [discusses the application to the technology to “patterns of user visits” to multiple locations for multiple meeting – “user location pattern generator 260, to determine the location patterns associated with a user…location (such as the geographic and/or semantic location), time and date, arrival time, departure time, length of stay, previous location(s) visited, next locations visited, sequences or series of locations”], 0048-0050 [location pattern determiner…location inference logic…prediction models…inference algorithms]).
Although Dotan discloses all of Applicant’s above limitations, Dotan discloses some of them in various separate embodiments or as illustrations. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments/illustrations and elements of Dotan to show Applicant’s claimed concept as each of those embodiments are taught by Dotan itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Dotan itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems.

As per claim 17, claim 17 discloses substantially similar limitations as claim 1 above; and therefore claim 17 is rejected under the same rationale and reasoning as presented above for claim 1.

As per claim 2, Dotan discloses the computing system of claim 1, the acts further comprising: receiving a location entry generated by the location sensor of the mobile computing device, the location entry indicative of a current location of the mobile computing device; and transmitting an electronic message to the mobile computing device based upon the second meeting entry being assigned the geolocation, the electronic message providing a recommended time that the user is to leave the current location to reach a location of a second meeting represented by the second meeting entry (¶¶ 0034-0036 [contextual information may be used by one or more calendar event pattern consumers, such as for providing additional details to a user to enhance a user experience, such as when to leave for a 
Although Dotan discloses all of Applicant’s above limitations, Dotan discloses some of them in various separate embodiments or as illustrations. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments/illustrations and elements of Dotan to show Applicant’s claimed concept as each of those embodiments are taught by Dotan itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Dotan itself (same 
As per claim 3, Dotan discloses the computing system of claim 1, wherein the geolocation is a latitude/longitude coordinate pair, wherein the location entries comprise respective latitude/longitude coordinate pairs, the acts further comprising computing the latitude/longitude coordinate pair based upon the respective latitude/longitude coordinate pairs of the location entries (¶¶ 0026 [GPS…location…coordinates] 0039-0050 [geographical location…geographical coordinates], 0072 [address…latitude/longitude]).
As per claim 4, Dotan discloses the computing system of claim 1, wherein the geolocation is a street address, the acts further comprising identifying the street address based upon latitude/longitude coordinate pairs in the location entries generated by the location sensor (¶¶ 0026 [GPS…location…coordinates], 0034 [venue location…office location…home location…etc.,] 0039-0050 [geographical location…geographical coordinates], 0072 [address…latitude/longitude]). 
As per claim 5, Dotan discloses the computing system of claim 1, the acts further comprising: clustering the location entries into a plurality of clusters, wherein each cluster includes one or more of the location entries generated by the location sensor of the mobile computing device, wherein each location entry comprises a respective latitude/longitude pair, and further wherein each location entry comprises a respective timestamp that is indicative of when the location sensor generated the latitude/longitude pair to which the timestamp is assigned, wherein generating the visit entry comprises: for a cluster in the plurality of clusters: computing the geolocation based upon latitude/longitude pairs of respective location entries included in the cluster; assigning an earliest timestamp in the cluster as the start time of the visit; and assigning a latest timestamp in the cluster as the end time of the visit (¶¶ 0042 [location data…clustered…dense clusters], 0043-0050 [information 
As per claim 6, Dotan discloses the computing system of claim 1, the acts further comprising: generating a set of features for the visit entry; providing the set of features to a scoring function, wherein the scoring function outputs a score for the visit entry; and determining that the score for the visit entry is above a predefined threshold score, wherein the geolocation is assigned to the second meeting entry based upon the score for the visit entry being above the predefined threshold score (¶¶ 
As per claim 7, Dotan discloses the computing system of claim 1, wherein the location string identifies a conference room identified in an enterprise directory, the acts further comprising: mapping the geolocation to the conference room in the enterprise directory; subsequent to mapping the geolocation to the conference room in the enterprise directory, receiving an indication that a third meeting entry has been created, wherein the third meeting entry comprises a start time, an identity of a second user, and the location string, wherein the third meeting entry represents a third meeting that is to occur in the conference room; and transmitting an electronic message to a computing device of the second user prior to the start time of the third meeting entry, wherein the electronic message comprises a recommended time that the second user is to leave a current location of the second user for the conference room, wherein the electronic message is based upon the mapping of the geolocation to the conference room in the enterprise directory (¶¶ 0033-0036 [contextual information may be used by one or more calendar event pattern consumers, such as for providing additional details to a user to enhance a user experience, such as when to leave for a meeting…conference room…location data], 0043-0049 [information related to a visit such as entities related to the visit…information about the visit, or detected activity performed by the user at the location…time…including…arrival/departure (entry/end and start/end) times or duration of stay (durations are always determined by a start time and end time)…time stamp associated with the visit…information detected by sensor(s)… parse the data, in some instances, and identify and extract context features or variables associated with the visit…contextual information associated with a visit…user location pattern generator 260, to determine the location patterns associated with a user.  Features may include contextual information and other details associated with a visit.  By way of example and not limitation, features may include the location (such as the geographic and/or semantic location), time and date, arrival time, departure time, length of stay, 
Although Dotan discloses all of Applicant’s above limitations, Dotan discloses some of them in various separate embodiments or as illustrations. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments/illustrations and elements of Dotan to show Applicant’s claimed concept as each of those embodiments are taught by Dotan itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Dotan itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems.
As per claim 8, Dotan discloses the computing system of claim 7, wherein the geolocation is mapped to the conference room in the enterprise directory based upon a number of users in the enterprise who have had geolocations mapped to the location string.
(¶¶ 0033-0036 [contextual information may be used by one or more calendar event pattern consumers, such as for providing additional details to a user to enhance a user experience, such as when to leave for a meeting…conference room…location data], 0043-0049 [information related to a visit such as entities related to the visit…information about the visit, or detected activity performed by the user at 
Although Dotan discloses all of Applicant’s above limitations, Dotan discloses some of them in various separate embodiments or as illustrations. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments/illustrations and elements of Dotan to show Applicant’s claimed concept as each of those embodiments are taught by Dotan itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Dotan itself (same reference) would have yielded predictable results because the level of ordinary skill in the art 
As per claim 18, Dotan discloses the computer-readable storage medium of claim 17, the acts further comprising: receiving a location entry generated by the location sensor of the mobile computing device, the location entry indicative of a current location of the mobile computing device; and transmitting an electronic message to the mobile computing device, the electronic message providing a recommended time that the user is to leave the current location to reach the geolocation (¶¶ 0034-0036 [contextual information may be used by one or more calendar event pattern consumers, such as for providing additional details to a user to enhance a user experience, such as when to leave for a meeting], 0043-0049 [information related to a visit such as entities related to the visit…information about the visit, or detected activity performed by the user at the location…time…including…arrival/departure (entry/end and start/end) times or duration of stay (durations are always determined by a start time and end time)…time stamp associated with the visit…information detected by sensor(s)… parse the data, in some instances, and identify and extract context features or variables associated with the visit…contextual information associated with a visit…user location pattern generator 260, to determine the location patterns associated with a user.  Features may include contextual information and other details associated with a visit.  By way of example and not limitation, features may include the location (such as the geographic and/or semantic location), time and date, arrival time, departure time, length of stay, previous location(s) visited, next locations visited, sequences or series of locations, day of the week, user activity during the visit, user activity prior to or subsequent to the visit, information about other users associated with the visit], 0045-0047 [discusses the application to the technology to “patterns of user visits” to multiple locations for multiple meeting – “user location pattern generator 260, to determine the location patterns associated with a user…location (such as the geographic and/or semantic location), time and date, arrival time, departure time, length of stay, previous location(s) visited, next locations visited, sequences or series of locations”], 0048-0050 [location pattern determiner…location inference logic…prediction models…inference algorithms], 0050-0060, 0062-0065, 0072). 
Although Dotan discloses all of Applicant’s above limitations, Dotan discloses some of them in various separate embodiments or as illustrations. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments/illustrations and elements of Dotan to show Applicant’s claimed concept as each of those embodiments are taught by Dotan itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Dotan itself (same reference) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems.


As per claims 19-20, claims 19-20 disclose substantially similar limitations as claims 3-4 above; and therefore claims 19-20 are rejected under the same rationale and reasoning as presented above for claims 3-4.




Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683